DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 12/27/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 12/27/2021, with respect to claim objections have been fully considered and are persuasive. Therefore, the objection of claims 9 and 11 has been withdrawn. 
Applicant’s arguments, with respect to claim interpretation under 35 USC 112(f) have been fully considered and are persuasive because the generic placeholder “units” are modified by sufficient definite structure (i.e., the processor), and thus, no longer meeting the 3-prong test. Accordingly, claims 1-11 no longer invoke 112(f).
Applicant’s arguments, with respect to claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive. Therefore, the rejection of claims 1-4 and 8-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any a processor that executes the instructions stored in the memory to set, among the plurality of items, a first-type item for which retrieval cannot be detected as reminder target items after the service is executed.”
Referring to claims 2-11, it follows that they are inherently allowable for depending on allowable base claim 1.
Referring to claim 12, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675